Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.





I. ALLOWABLE SUBJECT MATTER

Claim 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also contingent about the double patenting rejection being overcome. Claim 7-10 are allowable because the cited references do not disclose “transistors are configured to supply an image signal to the second electrodes in the third period, and not to supply the image signal to the second electrodes in the fourth period”.  


II. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,867,574. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.
Claim 1-10 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patents: 11,175,785 10475412 10276124 10096295 and 9847071 Although the claims at issue are not identical, they are not patentably distinct from each other. Comparison table is not repeated for US patents 11,175,785 10475412 10276124 10096295 and 9847071 because it is substantially similar to the comparison table shown below.


Instant Application
U.S. Patent No. 10867574 B2
1. A liquid crystal display device comprising: a first substrate; a second substrate facing the first substrate; a liquid crystal between the first substrate and the second substrate; a plurality of first electrodes on the first substrate; and a driving circuit configured to supply a first voltage for displaying an image to the first electrodes and a scanning voltage for detecting to the first electrodes, wherein the image is displayed in a display section in a first mode, and displaying is off in a second mode, wherein the first mode has a first period for displaying the image and a second period for detecting, wherein the second mode has a third period in which the display section is in a display off state and a fourth period for detecting, and wherein a detecting rate in the fourth period is lower than that in the second period.  
2. The liquid crystal display device according to claim 1, wherein power consumed for detecting in the second mode is lower than power consumed for detecting in the first mode.  
3. The liquid crystal display device according to claim 1, wherein scanning operations are performed for sequentially supplying the scanning voltage to the first electrodes in the second period and the fourth period.  
4. The liquid crystal display device according to claim 1, further comprising: a plurality of second electrodes facing the first electrodes with an insulating layer interposed therebetween and on the first substrate, wherein a voltage difference between the first voltage and an image signal which is supplied to the second electrodes in the third period is minimized.  
5. The liquid crystal display device according to claim 4, further comprising: a voltage generation circuit, wherein a voltage which is generated by the voltage generation circuit in the second mode is lower than a voltage which is generated in the first mode.  
6. A liquid crystal display device comprising: a first substrate; a second substrate facing the first substrate; a liquid crystal between the first substrate and the second substrate; a plurality of first electrodes on the first substrate; a plurality of second electrodes facing the first electrodes with an insulating layer interposed therebetween and on the first substrate; a plurality of transistors electrically connecting with the plurality of second electrodes; and a driving circuit configured to supply a first voltage for displaying an image to the first electrodes and a scanning voltage for detecting to the first electrodes, wherein the image is displayed in a display section in a first mode, and displaying is off in a second mode, wherein the first mode has a first period for displaying the image and a second period for detecting, wherein the second mode has a third period in which the display section is in a display off state and a fourth period for detecting, and wherein a state of the transistors is OFF state in the fourth period.  
7. The liquid crystal display device according to claim 6, wherein the transistors are configured to supply an image signal to the second electrodes in the third period, and not to supply the image signal to the second electrodes in the fourth period.  
8. The liquid crystal display device according to claim 7, wherein a detecting rate in the fourth period is lower than that in the second period.  
9. The liquid crystal display device according to claim 8, wherein the first mode is a normal operation mode and the second mode is a standby mode.  
10. The liquid crystal display device according to claim 9, wherein the image in the display section is black in the third period.  

1. A liquid crystal display device comprising: a liquid crystal display panel including a first substrate, a second substrate, and a liquid crystal between the first substrate and the second substrate; a plurality of pixels formed in a display section of the first substrate; a plurality of pixel electrodes formed in the pixels respectively; a plurality of pixel transistors electrically connecting with the plurality of pixel electrodes respectively; a plurality of common electrodes respectively formed facing the pixel electrodes, formed in the first substrate, and used for detection of a conductor approaching or touching; and a driving circuit supplying a common voltage for displaying an image to the common electrodes and a scanning voltage for detecting the conductor to the common electrodes, wherein the liquid crystal display device has a first mode for displaying an image in the display section and a second mode that is a display off mode, wherein the first mode has a first period for displaying an image and a second period for detecting, wherein the second mode has a third period in which the display section is in a display off state and a fourth period for detecting, wherein the display panel detects the conductor by using the common electrodes in the second period and the fourth period, wherein the pixel transistor supplies an image signal to the pixel electrodes in the third period, and does not supply the image signal to the pixel electrodes in the fourth period, and wherein a detecting rate in the fourth period is lower than that in the second period.  
2. The liquid crystal display device according to claim 1, wherein a voltage difference between the common voltage and the image signal which is supplied to the pixel electrode in the third period is minimized.  
3. The liquid crystal display device according to claim 1, wherein power consumed for detecting the conductor in the second mode is lower than power consumed for detecting the conductor in the first mode.  
4. The liquid crystal display device according to claim 1, wherein scanning operations are performed for sequentially supplying the scanning voltage to the common electrodes in the second period and the fourth period.  
5. The liquid crystal display device according to claim 1 further comprising: a voltage generation circuit, wherein a voltage which is generated by the voltage generation circuit in the second mode is lower than a voltage which is generated in the first mode.  
6. The liquid crystal display device according to claim 1: wherein a state of the pixel transistor is OFF state in the fourth period.  
7. The liquid crystal display device according to claim 1, wherein the first mode is normal operation mode and the second mode is standby mode.  
8. The liquid crystal display device according to claim 1, wherein color of the display section is black in the third period.  
9. A liquid crystal display device comprising: a liquid crystal display panel that has a first substrate, a second substrate, and a liquid crystal between the first substrate and the second substrate; a plurality of pixels formed in a display section of the first substrate; a plurality of pixel electrodes formed in the pixels respectively; a plurality of pixel transistors electrically connecting with the plurality of pixel electrodes respectively; a plurality of common electrodes respectively formed facing the pixel electrodes, formed in the first substrate, and used for detection of a conductor approaching or touching; and a driving circuit supplying a common voltage for displaying an image to the common electrodes and a scanning voltage for detecting the conductor to the common electrodes, wherein the liquid crystal display device has a first mode for displaying an image in the display section and a second mode that is a display off mode, wherein the first mode has a first period for displaying an image and a second period for detecting, wherein the second mode has a third period in which the display section is in an off state and a fourth period for detecting, wherein the display panel detects the conductor by using the common electrodes in the second period and the fourth period, wherein the pixel transistor is ON state for supplying an image signal to the pixel electrodes in the third period, and is OFF state in the fourth period, and wherein a number of detecting in the fourth period is lower than that in the second period.  
10. The liquid crystal display device according to claim 9, wherein a voltage difference between the common voltage and the image signal which is supplied to the pixel electrode in the third period is minimized.  
11. The liquid crystal display device according to claim 9, wherein power consumed for detecting the conductor in the second mode is lower than power consumed for detecting the conductor in the first mode.  
12. The liquid crystal display device according to claim 9, wherein scanning operations are performed for sequentially supplying the scanning voltage to the common electrodes in the second period and the fourth period.  
13. The liquid crystal display device according to claim 9 further comprising: a voltage generation circuit, wherein a voltage which is generated by the voltage generation circuit in the second mode is lower than a voltage which is generated in the first mode.  
14. The liquid crystal display device according to claim 9, wherein the first mode is normal operation mode and the second mode is standby mode.  
15. The liquid crystal display device according to claim 9, wherein color of the display section is black in the third period.  



Therefore, it would have been obvious to a person having ordinary skill in the art to determine that the claims above are not patentably distinct from each other.



III. CLAIM REJECTIONS - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



1.	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi et al. US 20120044195 in view of Kim et al US 20100110040 and further in view of Mizuhashi US 20070268206.

Consider claim 1. Nakanishi discloses a liquid crystal display device (fig. 4 [0042] liquid crystal display) comprising: 
a first substrate (2B) (fig. 20 [0114]); 
a second substrate facing the first substrate (3B) (fig. 20 [ 0114]); 
a liquid crystal between the first substrate and the second substrate (6B) (fig. 20 para 0114); 
a plurality of first electrodes on the first substrate fig. 20 [0114] COML drive electrodes [0055] the drive electrodes function as common drive electrodes. Note the electrodes COML face the pixels electrodes 22); and 
a driving circuit configured to supply a first voltage for displaying an image to the first electrodes([0048] the drive electrode driver 14 has a function to sequentially apply display drive signal Vcomd and drivel display signal and touch detection drive signal Vcomt to drive electrodes in a time divisional manner)  and a scanning voltage for detecting to the first electrodes ([0048] the drive electrode driver 14 has a function to sequentially apply display drive signal Vcomd and drivel display signal and touch detection drive signal Vcomt to drive electrodes in a time divisional manner); and
wherein the image is displayed in a display section in a first mode, and displaying is off in a second mode, (see figs. 8 9 and 10 where a scan drive section 50 produces signals Sd to instruct drive section 540 to perform display drive [ 0067] also see fig. 10 where Sd is equal to 1. In this case in image would be shown [0070] note that based on Sd the TFT elements Tr of the liquid crystal display section is controlled to be On or Off) and a second mode (see [0070] fig. 10 see first two rows where Sd is 0. Para 0076 Vcomdc is applied when Sd and St are equal to 0 or Vcomt is applied when only Sd is equal to 0),
 wherein the first mode has a first period for displaying the image and a second period for detecting (see fig 11-14 the first period is where Vcomd is supplied and second period where Vcomt is supplied),
Nakanishi however does not explicitly disclose and displaying is off in a second mode and 
wherein the second mode has a third period in which the display section is in a display off state and a fourth period for detecting, 
Kim however discloses and displaying is off in a second mode and wherein the second mode has a third period in which the display section is in a display off state and a fourth period for detecting, (see fig. 14b where 4 different modes of a touch screen display are shown, specifically a mode in which both the touch screen TSC and display are in NORMAL mode and a mode in which the TSC is in normal mode but the display is in sleep mode (this is the standby mode), [0136] discloses that if the display is in sleep mode then the display is turned off. Also see [0138- 0139]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the touch screen display device of Nakanishi to include and displaying is off in a second mode and wherein the second mode has a third period in which the display section is in a display off state and a fourth period for detecting, as taught by Kim, to save power (Para 0136 and 138). 


Nakanishi as modified by Kim however do not explicitly disclose wherein a detecting rate in the fourth period is lower than that in the second period.  

Mizuhashi however discloses wherein a detecting rate in the fourth period is lower than that in the second period (see fig 13 where in the normal mode all of the touch sensors are active whereas in the lower power modes only a subset of the sensors are active or only the sensors are active every 3 frames [ 0161]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the touch screen display device of Nakanishi as modified by Kim to include wherein a detecting rate in the fourth period is lower than that in the second period, as taught by Mizuhashi, to achieve a display including a touch panel with high speed response and low power consumption [ 0172]. 


Consider claim 2. Nakanishi as modified by Kim and Mizuhashi disclose the liquid crystal display device according to claim 1, wherein power consumed for detecting in the second mode is lower than power consumed for detecting in the first mode (Kim fig 14b the display being off consumes less power than when the display is on. Mizuhashi fig 13 less frequent scanning consumes less power)
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3. Nakanishi as modified by Kim and Mizuhashi disclose the liquid crystal display device according to claim 1, wherein scanning operations are performed for sequentially supplying the scanning voltage to the first electrodes in the second period and the fourth period (see Nakanishi fig. 8-9 [ 0065] [0067-0068]. Kim see fig. 14b [0138 0139]),

Consider claim 4. Nakanishi as modified by Kim and Mizuhashi disclose the liquid crystal display device according to claim 1, further comprising: 
a plurality of second electrodes facing the first electrodes with an insulating layer interposed therebetween and on the first substrate (fig. 20-pixel electrodes 22 insulating layer 23 and first electrodes COML)’ 
wherein a voltage difference between the first voltage and an image signal which is supplied to the second electrodes in the third period is minimized (Kim [0136] display is turned off and touch is deactivated)
Motivation to combine is similar to motivation of claim 1. 

Consider claim 5. Nakanishi as modified by Kim and Mizuhashi disclose the liquid crystal display device according to claim 4, further comprising: 
a voltage generation circuit (Kim voltage generator 520 fig 12a), wherein a voltage which is generated by the voltage generation circuit in the second mode is lower than a voltage which is generated in the first mode (Kim fig 14b in first mode the display is turned on which requires higher voltage as compared to when the display is in standby mode where the display is off and the touch electrodes are driven at a slower rate. E.g. at certain times the voltage on the electrodes is not driven)
Motivation to combine is similar to motivation of claim 1. 

Claim 6 is rejected for similar reasons to claims 1-2 in addition to a plurality of transistors electrically connecting with the plurality of second electrodes (Nakanishi pixel has TFT para 0054 fig 20, Kim see fig. 14b para 0138 0139); and wherein a state of the transistors is OFF state in the fourth period (Kim fig 14b display is off [0136]).



IV. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noguchi et al. US 20100289765 discloses a display device with high detection accuracy.
Hotelling et al. US 20100194697 discloses a display with touch sensing circuity integrated into display pixel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 07/29/2022Primary Examiner, Art Unit 2692